             Case 1:18-cr-00127-LM Document 52 Filed 07/19/20 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW HAMPSHIRE

 UNITED STATES OF AMERICA                                            )
                                                                     )
                  v.                                                 )
                                                                     ) Case No. 18-CR-127-1-LM
 AHMAD KHAWAJA,                                                      )
                                                                     )
                  Defendant.                                         )


                    SUPPLEMENT TO GOVERNMENT’S OBJECTION TO
                      DEFENDANT’S MOTION TO REDUCE TERM OF
                   IMPRISONMENT PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)

        The United States of America, by Scott W. Murray, United States Attorney, and Assistant

U.S. Attorney John S. Davis, hereby supplements its objection to defendant Ahmad Khawaja’s

(“Khawaja”) renewed motion to reduce his term of imprisonment pursuant to 18 U.S.C. §

3582(c)(1)(A). ECF No. 48. Specifically, Dr. Gavin Muir, a New Hampshire physician who has

served as the government’s medical expert for numerous compassionate release motions filed

during the Covid-19 pandemic, reviewed the Elliot Hospital medical records Khawaja provided on

July 16, 2020, as well as the government’s filed objection, and provided the following opinion:

        Ahmad Khawaja is a young man who is diagnosed with [redacted], tobacco abuse, substance use

(marijuana more recently and before that methamphetamines), GERD and that’s it. He was seen twice by

his PCP’s office for issues related to chronic cough and was prescribed an Albuterol inhaler for chronic

cough and “probable asthma”. The second time they saw him for this issue in November of 2018 they

appropriately ordered up pulmonary function testing (PFT’s) and these tests were read[] by an Elliot

Hospital pulmonologist as normal. That specialist did mention in his summary that “asthma cannot be

ruled out; clinical correlation is necessary” but that is what they always write. Clinically the story that is in

the medical records possibly supports a diagnosis of mild intermittent asthma though that has not been
             Case 1:18-cr-00127-LM Document 52 Filed 07/19/20 Page 2 of 2

documented by his physician. Even if that were the case, the CDC’s guidelines indicate that patients with

moderate or severe persistent asthma are the ones who are at higher risk for developing severe illness if

they were to contract Covid-19 so he is not in that higher risk group. I agree 100% with the attached

motion that the inmate has not produced any medical information that would support his claim. The

attached medical records only better support your motion.


 Dated:    July 19, 2020                                    Respectfully submitted,

                                                            SCOTT W. MURRAY
                                                            United States Attorney

                                                            /s/John S. Davis
                                                  By:       John S. Davis
                                                            Bar No. 592
                                                            Assistant U.S. Attorney
                                                            53 Pleasant Street, 4th Floor
                                                            Concord, New Hampshire 03301
                                                            (603) 225-1552




                                                      2
